Citation Nr: 0513138	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the decision which declared a forfeiture of all rights, 
claims, and benefits (except insurance benefits) under laws 
administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The decedent in this matter had active duty from December 
1941 to April 1942.  He died in a concentration camp in the 
Philippines in April 1942.  The appellant is the widow of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO determined 
that new and material evidence had not been received to 
reopen a final decision declaring forfeiture of eligibility 
for VA benefits.  


FINDINGS OF FACT

1.  In an administrative decision in March 1975, the RO 
determined that the claimant had knowingly and with intention 
to secure benefits furnished false and fraudulent evidence of 
unremarried widow status for the purposes of having her 
eligibility for VA benefits restored under the provisions of 
Public Law No. 91-376.  A letter of charges was released to 
the claimant advising her of the evidence, including her own 
sworn testimony, showing that after the veteran died in 1942 
she had lived continuously with a man, E.M., in a marital 
relationship from 1962 until 1974.

2.  Upon referral of the matter to the Compensation and 
Pension Service in VA Central Office, a Forfeiture Decision 
was rendered in July 1975, holding that, by her presentation 
of fraudulent evidence in order to secure VA benefits, the 
claimant had forfeited all rights, claims, and benefits to 
which she might otherwise be entitled under laws administered 
by the Veterans Administration (now the Department of 
Veterans Affairs), except for laws pertaining to insurance 
benefits, under the provisions of 38 U.S.C.A. § 3503(a) (now 
38 U.S.C.A. § 6103(a)). 

3.  The Director of Compensation and Pension Service advised 
the appellant of the Forfeiture Decision by letter in July 
1975.  

4.  The claimant initiated an appeal, and a statement of the 
case was furnished.  She requested two extensions of time to 
file a substantive appeal, which were granted.  However, the 
RO informed her in February 1977 that a third request for an 
extension could not be considered and that a substantive 
appeal filed at that time could no longer be considered as 
timely filed.  She had not perfected her appeal.  

5.  The July 1975 Forfeiture Decision is a final decision.

6.  The claimant has made many subsequent attempts to reapply 
for benefits, and has consistently been denied in these 
efforts by the RO, in letters issued to her.  

7.  The claimant again filed a formal claim for benefits in 
October 2002.   The RO replied, in January 2003, that she 
would need to submit new and material evidence in order for 
her forfeiture decision to be reopened and readjudicated.  
The appellant appealed that determination.

8.  Evidence received since the July 1975 forfeiture decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the appellant's contention that forfeiture 
should not have been imposed.


CONCLUSIONS OF LAW

1.  The July 1975 decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final.  
38 U.S.C.A. § 4005(d)(3) (West 1970; West 1976; West 1982).  

2.  New and material evidence to reopen the decision which 
declared a forfeiture of all rights, claims, and benefits 
under laws administered by VA has not been received, and the 
appellant's claim may not be reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim received in October 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Unlike many questions subject to appellate review, the issue 
of whether new and material evidence has been submitted to 
reopen a previously final forfeiture decision, by its very 
nature, has an extremely narrow focus.  Considering the 
decisions of the Court in Pelegrini and Mayfield and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Initially, prior to any VCAA notice letter being sent, the 
appellant was notified of the prior forfeiture decision, the 
reason for the decision, and that new and material evidence 
needed to be submitted to reopen the claim.  A November 2003 
statement of the case (SOC) contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate her claim.  The SOC also contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).    

After she perfected her appeal, the RO sent a notice letter 
in May 2004, which notified the appellant, in essence, of the 
provisions of the VCAA and the potential effect on her claim.  
The RO notified her what evidence was necessary to establish 
entitlement, what information or evidence was still needed, 
what had been done by VA to help with her claim and what the 
appellant could do to help with her claim.  She was notified 
as to what information and evidence must be submitted by the 
claimant, and what information and evidence would be obtained 
by VA.  She was notified as to which evidence VA would make 
reasonable efforts to obtain on her behalf and that she was 
to provide enough information about the records so that VA 
could request them from the person or agency that had them.  
She was further notified that "It is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  In 
addition, the RO notified her as follows:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

The notice properly conveyed the essence of the regulation.  
It complied with the three statutory notice elements, and was 
in compliance with the fourth notice element, as set forth in 
38 C.F.R. § 3.159(b)(1).  The letter gave notice of VA's 
desire to obtain additional information and evidence 
supporting and substantiating the claim.  In addition, the 
regulation was provided in the November 2003 SOC.  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions and a VCAA notification letter, afforded 
the appellant a meaningful opportunity to participate 
effectively in the processing of her claim, and essentially 
cured the error in the timing of notice.  See Mayfield, 
supra.

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  She has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In June 1993 she wrote that she 
had no new evidence to submit.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The decedent died while a prisoner of war in a concentration 
camp in April 1942.  The appellant was awarded dependency and 
indemnity compensation (DIC) as the unremarried widow of the 
veteran, for his service-connected death.  In April 1963, an 
inquiry was initiated as to whether she should continue to be 
recognized as the veteran's unremarried widow under 
38 U.S.C.A. § 101(3) for the purpose of paying DIC to her.

A field examination conducted in April 1963 included a 
deposition from the appellant.  She stated that she had not 
remarried after the veteran's death, but had lived as a wife 
first with V.C., now deceased, and then with E.M., for about 
6 years and was living with the latter individual at the time 
of the deposition.  Based on the evidence obtained, the RO 
determined that the appellant could not be recognized as the 
widow of the decedent veteran for payment of DIC because of 
her relationship with E.M.  Her award of DIC was terminated 
as of September 19, 1962, the effective date of Public Law 
(PL) 87-674.

The appellant appealed the decision, and in March 1964 the 
Board denied the appeal from the decision that the appellant 
may not be recognized as the unremarried widow of the 
deceased veteran for Veterans Administration (now Department 
of Veterans Affairs)(VA) purposes.  The basis for the denial 
was that the appellant  was living with another man and 
holding herself out openly to the public to be the wife of 
such other man.  The Board further noted that, although 
official records did not show that the appellant was 
remarried, she acknowledged representing E.M. as her husband 
in the community, and had four children by E.M. from 1957 to 
1962.

By letter in April 1964, the appellant requested 
reconsideration of the Board's decision.  The Chairman of the 
Board denied her request by letter in June 1964, advising her 
that she retained the right to submit new and material 
evidence to warrant reopening her claim.  

The appellant was notified in February 1965 that the 
information provided in her letter in December 1964 had been 
considered but found not to be new and material, and 
warranted no change in the previous determination.  

In March 1971 the appellant sought restoration as a widow for 
benefits purposes under Public Law No. 91-376.  She submitted 
a statement in October 1972 wherein she stated that her 
common-law husband had left her sometime in 1962 when her 
benefits were terminated.  She also provided a negative 
answer to the question asked in an April 1972 letter to her 
from VA:  "Are you living with anyone at this time as if you 
were married even though no ceremony was performed?"  

A field examination was undertaken and a deposition was taken 
from the appellant in November 1974.  She stated that she had 
lived with E.M. in a husband and wife relationship from the 
time of the last VA investigation in 1961 or 1962 up to 
September 1972, when they separated.  The appellant said she 
had legally married only the veteran.  She repeated that she 
had totally ended her marital relationship with E.M. in 
September 1972.  The field examiner noted that, based on 
statements from a considerable number of people who were well 
acquainted with her, it had been confirmed that such 
relationship had continued before and after April 1971.  

In an Administrative Decision dated in March 1975, the RO 
found that the evidence clearly established that the 
appellant had deliberately presented false and material 
evidence to VA when she declared in her October 1972 
statement that she had not lived with any man in the 
relationship of husband and wife since April 5, 1971.  
Evidence obtained during the investigation established that 
her relationship with E.M. had continued before and after 
April 5, 1971, up to the time of the decision.  The RO 
concluded that the claimant knowingly and with intention to 
secure benefits did furnish false and fraudulent evidence of 
unremarried widow status for the purpose of having her 
benefits restored under the provisions of Public Law No. 91-
376.  It was recommended that the widow's statements of 
October 1972 and November 1974 regarding her marital status 
be held to be material and false.  It was also recommended 
that the matter be presented to the Director of the 
Compensation and Pension (C&P) Service for forfeiture 
consideration.  

The appellant was notified of the decision by a letter dated 
in April 1975 which included the basis of the charge.  She 
submitted a reply letter dated in April 1975, with 
enclosures.  

A Forfeiture Decision in July 1975 notes that the evidence of 
record established that the appellant had forfeited all 
rights, claims, and benefits to which she might otherwise be 
entitled under laws administered by the Veterans 
Administration (except law pertaining to insurance benefits).  
The records showed that she had been living in a husband-wife 
relationship with E.M. before and after January 1, 1971, and 
had continued to live with him up to at least 1974.  

The Director of the C&P Service notified the appellant in 
July 1975 of the decision that she had forfeited, under the 
provisions of Section 3503(a), Title 38, United States Code, 
all rights, claims, and benefits under the laws administered 
by the Veterans Administration.  The decision indicated that 
the evidence established beyond a reasonable doubt that she 
had knowingly and intentionally presented or caused to be 
furnished to VA, materially false and fraudulent statements 
and evidence in support of her claim for death benefits as 
the unremarried widow of the decedent veteran to which she 
had no legal entitlement, thus violating the provisions of 
the above-cited forfeiture statute.  

The appellant filed a notice of disagreement, and a statement 
of the case was issued.  In August 1976, she requested an 
extension to file a substantive appeal.  In September 1976 
she wrote that "instead of appealing, I beg to apply for the 
restoration of my forfeited benefits under the provisions of 
Public Law 92-328 granting restoration of the widows benefits 
which was previously forfeited."  She was advised in 
November 1976 that Public Law No. 92-328 did not apply in her 
case because she was not within the jurisdiction of Federal 
Criminal Statutes of the United States.  That law applied, 
generally, to citizens of the United States who committed 
fraudulent acts in the United States.  

In November 1976 she again requested an extension of time to 
January 7, 1977, within which to file her appeal which was 
granted.  She then requested an extension of time to February 
7, 1977, which was granted.  However, her request for an 
additional 15-day period, or to February 22, 1977, was 
denied.  On February 14, 1977, the RO notified her that it 
could no longer consider her request and that a substantive 
appeal filed at that time could no longer be considered as 
timely filed.  

In April 1981, the appellant requested that her previously 
paid monthly benefits be restored, and attached a certified 
copy of the death certificate of her common-law husband, 
noting that her relationship with him had been the cause of 
the curtailment of her benefits from VA.  The RO notified her 
in June 1981 that no new facts or findings had been presented 
which might serve as a basis for reopening the claim, and 
that the forfeiture decision invoked against her was final 
based on the evidence in the file.  

In April 1986, she requested reconsideration regarding the 
restoration of her benefits as widow of the veteran, and 
stated that her common-law husband had died in December 1978.  
In August 1986, she was notified that a decision to forfeit 
all her rights to VA benefits to which she might have been 
entitled was made in July 1975 and that she was notified of 
that decision.  Since she had not submitted or perfected an 
appeal within one year, the forfeiture decision had become 
final.  She was advised that there was no administrative 
remedy within the jurisdiction of the VA for the revocation 
of the forfeiture declared against her.  She was further 
advised that only new and material evidence, not previously 
considered, having direct bearing on the reason for the 
forfeiture, could be considered new and material.  The RO 
noted that the death of E.M. had no bearing in the forfeiture 
invoked against her because of the fraud she had committed.

In May 1991 the appellant wrote stating her intent to reapply 
for any type of benefit based upon the active service record 
of the decedent veteran.  She submitted a copy of the death 
certificate of E.M.  In October 1991, the RO wrote that the 
appellant had been notified of the forfeiture decision in 
July 1975 and in August 1986.  The RO stated that the death 
of E.M. had no bearing in the forfeiture invoked against her 
because of fraud.  

In January 1993, she appealed for the reconsideration of the 
forfeiture decision against her claim for restoration of 
benefits contained in a June 1981 letter.  She claimed that 
her common-law husband with whom she had been involved and 
was found as the cause of the cancellation of her benefits 
had already died in December 1978.  She averred that, since 
his death had occurred two and a half years prior to the 
forfeiture decision in the aforementioned letter dated in 
June 1981, that should have terminated the objection to her 
claim for the restoration of the benefits in question.  The 
basis of her claim was Public Law No. 91-376, or other laws 
and rulings restoring benefits to widows in situations 
similar to hers.  

The RO responded in February 1993, stating that the evidence 
of record established that she had forfeited all rights, 
claims, and benefits to which she might otherwise be entitled 
under laws administered by VA because she deliberately 
presented false and fraudulent evidence to VA for the purpose 
of establishing entitlement to VA benefits.  She was again 
advised that there was no administrative remedy within the 
jurisdiction of VA for the revocation of the forfeiture 
declared against her.  She was further advised that only new 
and material evidence, not previously considered, having 
direct bearing on the reason for the forfeiture could be 
considered new and material.  The RO noted that the death of 
E.M. had no bearing in the forfeiture invoked against her 
because of fraud.  

She replied in June 1993 that she had no new evidence to 
submit, but was making a last bid for pardon and hoped that 
her letter would merit kind consideration.  The RO responded 
in July 1993 that her records had been thoroughly reviewed on 
numerous occasions and she had been repeatedly advised that 
there were no benefits payable to her because of the 
forfeiture invoked against her.  She was advised that new and 
material evidence must be submitted to reopen her claim.  

In March 2002, the appellant wrote to explain why she kept on 
receiving and endorsing the checks she received.  A claim for 
benefits was received in September 2002.  

In January 2003, she was notified that the evidence she 
submitted was not new and material.  

In April 2003, the appellant expressed disagreement with the 
decision and submitted affidavits regarding why she had 
endorsed the checks made payable to her even though the 
benefits were no longer due her.  

III.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2004).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§ 5104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

IV.  Reopening of Appellant's Forfeiture Decision

Under governing law, a person who knowingly makes or arranges 
for or procures the making of a false or fraudulent 
affidavit, declaration, or statement concerning any claim for 
benefits under any law administered by the Secretary of 
Veterans Affairs shall forfeit all rights, claims, and 
benefits under all such laws.  38 U.S.C.A. § 3503(a) (1975); 
38 U.S.C.A. § 6103(a) (West 2002).  According to the 
implementing regulation, fraud is any act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by VA (except laws relating to 
insurance benefits).  After September 1, 1959, any person who 
commits fraud in the Philippine Islands forfeits all rights 
to benefits under all laws administered by the VA, other than 
laws relating to insurance benefits.  38 C.F.R. § 3.901(a), 
(b), (d).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court of Appeals for Veterans Claims noted that an original 
forfeiture action is an adversarial process initiated by VA 
and requires the application of the beyond-a-reasonable-doubt 
standard to declare a forfeiture.  The Court ruled that a 
declaration of forfeiture may be reopened upon the 
presentment of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Unlike the Trilles case, 
however, in this case, there is no prior Board decision on 
the issue of revocation of a forfeiture decision; thus 
consideration of clear and unmistakable error is not in 
order.  The instant appeal is an attempt to reopen a final 
forfeiture decision by the RO.  The essential issue is 
whether new and material evidence has been proffered.  

The Court remanded the Trilles case in order for the 
Secretary and the Board to address in the first instance what 
evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question. 

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Furthermore, the Board finds that the 
interest of VA in protecting "the public from false or 
fraudulent claims" is adequately served by the application 
of the standard in 38 C.F.R. § 3.156(a).  Moreover, nothing 
in the VCAA is to be "construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured."  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 38 
U.S.C.A. § 5103A(f) (West 2002)).  Accordingly, the Board 
will apply current applicable law.  

In March 1964, after enactment of the 1962 amendment to 
38 U.S.C.A. § 101, the Board determined that the appellant 
was not eligible to receive death benefits as the unremarried 
widow of the veteran, because evidence of record showed that 
she had lived with another man and held herself out openly to 
the public to be the wife of such other man, after the death 
of the veteran. 

In any event, in 1971 the appellant wrote that she had been 
receiving benefits based on her late husband's service, and 
sought to reinstate her benefits under Public Law No. 91-376.  
She alleged that her common-law husband had left her in 1962 
when payments of her benefits were terminated.  Public Law 
No. 91-376 had amended the prior law by adding, in pertinent 
part, that if a widow ceased living with another man and 
holding herself out openly to the public as his wife, the bar 
to granting her benefits as the widow of the veteran would 
not apply.  

In developing her claim, however, evidence indicated that she 
had lived with a man in the relationship of husband and wife 
since April 1971.  That evidence was presented to the 
Director of C&P Service, who issued a forfeiture decision in 
July 1975 based upon false and material evidence presented to 
VA in her claim.

Evidence of record at the time of the July 1975 forfeiture 
decision consisted of her claim, a declaration of marital 
status received in October 1972, statements of the appellant 
including an October 1972 statement regarding her marital 
status, the report of a field examiner's Memorandum of 
Interview in December 1973, certificates of searches of 
marriage records conducted in December 1973 and in November 
1974, copies of depositions of acquaintances of the appellant 
conducted in November 1974, a copy of a deposition of the 
appellant in November 1974, a November 1974 report of Field 
Examination, and two certificates and a joint affidavit 
regarding her place of residence.  

Evidence submitted since July 1975 includes statements 
submitted by the appellant, wherein she contends that since 
her common-law husband, E.M., has died, her monthly benefits 
should be restored.  Additional evidence submitted since July 
1975 includes copies of a death certificate of E.M., a 
certification from the Office of the Local Civil Registrar 
showing the facts of death of E.M., certification regarding 
the veteran's death in April 1942, statements and an 
affidavit from the appellant as to why she endorsed and 
cashed checks made payable to her, and a joint affidavit 
regarding why she endorsed the checks even though the 
benefits were no longer due to her.  The certification 
regarding the veteran's death is cumulative, and clearly is 
not new and material evidence.  The other evidence, although 
new in the sense that it was not previously submitted, is not 
probative of the issue at hand.  

Although in 1993 the appellant contended that the death of 
her common-law husband, E.M., had occurred prior to the 
forfeiture decision and thus terminated the objection to her 
claim for the restoration of benefits, the evidence of record 
shows that the forfeiture decision was issued in July 1975, 
and the death of E.M. occurred in December 1978.  

In June 2004, the appellant also contended that Public Law 
No. 101-508 is applicable to her appeal.  Although the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508 (1990), effective November 1, 1990, made changes 
regarding eligibility for dependency and indemnity 
compensation, in pertinent part, to a surviving spouse of a 
veteran who ceases living with another person and holding 
himself or herself out openly to the public as that person's 
spouse, it is not applicable to the issue in this case.  

In October 1972 the appellant stated that her common-law 
husband left her in 1962, and in April 1972 she denied living 
with anyone at that time as if she were married, even without 
benefit of a marriage ceremony.  The forfeiture decision 
noted that those statements were false, because other 
evidence obtained, including her sworn deposition in November 
1974, was to the effect that she had continuously lived in a 
husband-and-wife relationship with E.M. since the time of the 
last field investigation in 1962, and up to at least 
September 1972 according to the appellant, and to at least 
1974 according to other evidence.  In November 1974, she also 
stated that she had married legally only the veteran.

It is clear from the foregoing that the appellant 
misunderstands the basis for the decision forfeiting her 
entitlement to VA benefits in 1975.  The forfeiture was not 
invoked because she was remarried or cohabiting per se, but 
because she had falsely told the VARO that she was neither 
married nor cohabiting in a marriage-like relationship, at a 
time when she was claiming benefits as the unremarried 
surviving spouse of the late veteran.  Upon the RO's 
obtaining overwhelming evidence, including her own confession 
under oath during a field examination, that she actually was 
living with a man and holding herself out to the surrounding 
community as married to him throughout the pertinent time 
period, the RO proposed the forfeiture, which was approved in 
Washington by the Director of the Compensation and Pension 
Service.

The evidence submitted with the appellant's attempt to reopen 
the forfeiture determination does not tend to show that she 
did not make the false statements and did not committed the 
fraudulent acts documented and discussed above.  Therefore, 
the evidence is not new and material evidence, and the 
previously denied claim may not be reopened.


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen the decision which 
declared a forfeiture of the appellant's rights to VA 
benefits is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


